Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. 
Applicant argued the instant application discloses a capsule includes one or two openings for fluid to enter and egress the capsule, an opening at the capsule's higher elevation providing an overflow outlet and an opening at the top. In other words, the capsule is an enclosure. Applicant also pointed to para [0102] of the specification for the description of the capsule. Thus, the net pot 28 of Pettinelli is not the same. 
Claims as presented do not include any specific limitations regarding the capsule. The claim is given its broadest reasonable interpretation. It appears the capsule of Applicant is an enclosure for storing a planting material. Thus, the pot of Pettinelli has the same function. Also, based on Applicant's remarks, the pot 28 of Pettinelli is also an enclosure having several openings, one of which can allow for fluid flow, another can act as an overflow outlet, and an opening at the top. If Applicant 
Applicant argued Lehocki makes no mention, nor shows a capsule. 
Lehocki discloses a plant holder as an article of decoration comprising at least one upward facing space 37 for holding at least one planting material. Lehocki does not put a limit to the kind of planting material. Thus, one skilled in the art would have been able to place a plant capsule, a root ball, a plant plug, etc. into the space 37. 
Applicant argued there is no alternate arrangement taught and shown in Lehocki. 
Lehocki discloses in at least fig.4 for a view of an arrangement of left reservoir 37, reflector where light 26 is stored, then right reservoir 37 along a horizontal axis. 
Applicant argued Lehocki does not disclose a fluid channel as a fluid conveying channel to the capsule. 
Claim 23 currently calls for "a fluid channel" and "a fluid circulation system", wherein "the fluid circulation system is configured to flow fluid into and/or out of the at least one seed or plant capsule…" It is noted that claim 23 does not define the fluid channel is part of the fluid circulation system. Lehocki discloses a fluid channel extending alongside the capsule reservoir and the reflector (at least fig.4). Wasserman was relied on for the teaching of a fluid circulation system configured to flow fluid into a planting area (fig.5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehocki (4845602) in view of Pettinelli et al. (2016/0128288) (hereinafter Pettinelli) and Wasserman (5454187).
For claim 23, Lehocki discloses A plant cultivation system (at least fig.1) comprising: at least one magazine (at least fig.1) configured to detachably retain at least one seed or plant (at least fig.5 for illustration), a lighting device (at least #26, also see col.2, lines 30-40 for configured to be detachable); at least one upward facing capsule reservoir (at least fig.4 for spaces 37) with an opening (fig.4 for opening where 21 points to) along a top face of the at least one magazine, the at least one upward facing capsule reservoir configured to receive the at least one seed or plant capsule (at least fig.4 for the capable function of the opening); at least one reflector having an aperture (at least fig.4 for opening where 25 locates) facing downward (fig.4) at a bottom face (at least fig.4 for at least bottom face near 22) of the at least one magazine, the at least one reflector substantially concealing the lighting device from direct viewing (fig.4, depending on angel of view), wherein the at least one upward facing capsule reservoir and the at least one reflector are disposed next to each other along a horizontal axis of the at least one magazine (at least fig.4 for a view of an arrangement with left 37, 
Lehocki is silent about a plant cultivation system comprising at least one seed or plant capsule.
 Pettinelli teaches a plant cultivation system comprising at least one seed or plant capsule (at least para 0008). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plant cultivation system of Lehocki with a plant cultivation system comprising at least one seed or plant capsule as taught by Pettinelli depending on user’s preferences in order to allow one or more types of plants to be conveniently planted in an organized or desired arrangement. 
Lehocki as modified by Pettinelli is silent about a fluid circulation system, and wherein the fluid circulation system is configured to flow fluid into and/or out of at least one seed or plant capsule nestled inside an upward facing capsule reservoir.
Wasserman teaches a plant cultivation system comprising a fluid circulation system, and wherein the fluid circulation system is configured to flow fluid into and/or out of plant nestled inside an upward facing capsule reservoir (fig.2 for 26a and/or fig.5 for a fluid circulation system of at least 26d and/or 46 and/or 48 can deliver fluid into the planting material inside the plant magazine). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of 
For claim 25, Lehocki as modified by Pettinelli and Wasserman discloses wherein the lighting device is detachable (Lehocki, at least fig.4, also see col.2, lines 30-40 for configured to be detachable).
For claim 26, Lehocki as modified by Pettinelli and Wasserman is silent about a controller configured to modulate the lighting device’s spectral distribution.  
Pettinelli  teaches a controller configured to modulate the lighting device spectral distribution (at least para 0024, 0026,0032). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify  the system of Lehocki as modified by Pettinelli and Wasserman with a controller configured to modulate the lighting device spectral distribution as taught by Pettinelli in order to create an optimal growing condition for plants. 
For claim 27, Lehocki as modified by Pettinelli and Wasserman discloses wherein the reflector opening enables air to flow from a bottom to a top of the magazine thereby cooling the lighting device and eliminating heat stratification.  
For claim 28, Lehocki as modified by Pettinelli and Wasserman discloses wherein a wall of the reflector aperture is an exterior wall of the at least one upward facing capsule reservoir (Lehocki, fig.4).  
For claim 29, Lehocki as modified by Pettinelli and Wasserman discloses wherein the magazine is configured to support its weight, the at least one seed or plant capsule, fluid flowing into the magazine, and the at least one lighting device (Lehocki, at 
For claim 30, Lehocki as modified by Pettinelli and Wasserman discloses wherein a fluid channel cover retains power conductors (Lehocki, at least fig.4 for at least cover 29 and/or 40), data conductors or power and data conductors.
For claim 31, Lehocki as modified by Pettinelli and Wasserman is silent about a fluid level sensor, a microvalve controlling fluid flow into the magazine, a communication module and an assembly control, and wherein the assembly control controls operation of the mcirovalve to maintain a pre-set fluid level in the fluid channel of the magazine based on data from the fluid sensor. 
Wasserman teaches a moisture level sensor, a valve controlling the fluid flow into the magazine, a communication module and an assembly control, and wherein the wherein the assembly control controls operation of the mcirovalve to maintain a pre-set moisture level in the apparatus based on data from the fluid sensor (col.5, lines 32-60 for moisture sensor in communication with a valve, which is controlled by a controller). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Lehocki as modified by Pettinelli and Wasserman with a moisture level sensor, a valve controlling the fluid flow into the magazine, a communication module and an assembly control, and wherein the wherein the assembly control controls operation of the mcirovalve to maintain a pre-set moisture level in the apparatus based on data from the fluid sensor as taught by Wasserman in order to create an optimal growing condition for the plants. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to 
For claim 32, Lehocki as modified by Pettinelli and Wasserman discloses wherein the assembly control is configured to include at least one of: A. Managing a synchronized operation of lighting devices, B. Monitoring lighting devices and creating data sets if required, C. Alerting user when an assembly device experiences an anomaly, D. Facilitating back-up power connectivity when experiencing a power shortage by means of a back-up power module, E. Providing diagnostics and troubleshooting reports, and F. Monitoring ambient conditions including assembly fluid temperature by means of the moisture/fluid level sensor (Wasserman, at least col.5, lines 32-60).
For claim 34, Lehocki as modified by Pettinelli and Wasserman is silent about plant nutrients incorporated into the fluid circulatory system.
Pettinelli teaches plant nutrients incorporated into the fluid circulatory system (Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Lehocki as modified by Pettinelli and Wasserman with plant nutrients incorporated into the fluid circulatory system as taught by Pettinelli in order to create an optimal growing condition for plants. 
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehocki as modified by Pettinelli and Wasserman as applied to claim 23, 25-32 and 34 above, and further in view of Harns (2017/0202156).
For claim 33, Lehocki as modified by Pettinelli and Wasserman is silent about wherein the fluid egressing the magazine is filtered and re-circulated back into at least one magazine.
Harns teaches a system wherein the fluid egressing the magazine is filtered and re-circulated back into at least one magazine (at least para 0019 for a filter in fluid communication with the fluid flow of the magazine). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Lehocki as modified by Pettinelli and Wasserman with fluid egressing the magazine is filtered and re-circulated back into at least one magazine as taught by Harns in order to filter out any unwanted particulates from the fluid as the fluid is circulate through the system.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehocki in view of Pettinelli, and Snelten et al. (2011/0000807).
For claim 37, Lehocki discloses A plant cultivation system (at least fig.4), comprising: a magazine (fig.4) retaining at least one planting material, at least one reflector having an aperture directed downward (fig.4 for opening near 25), the at least one reflector  substantially concealing a lighting device (26).
Lehocki is silent about a plant cultivation system comprising at least one seed or plant capsule.

Lehocki as modified by Pettinelli is silent about a plurality of magazines disposed above one another.
Snelten teaches a plurality of magazines disposed above one another (fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of  Lehocki as modified by Pettinelli with a plurality of magazines disposed above one another as taught by Snelten depending on user’s preferences in order to allow multiple plants to be arranged in a space-saving configuration.
Lehocki as modified by Pettinelli and Snelten is silent about a fluid circulation system.
 Snelten teaches a plant cultivation system comprising a fluid circulation system, (at least fig.1 for at least system of 124 and/or 126). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Lehocki as modified by Pettinelli  with a fluid circulation system as taught by Snelten in order to allow fluid to be delivered to multiple plants.   
Lehocki as modified by Pettinelli and Snelten is silent about an assembly control configured to monitor ambient conditions affecting the at least one seed or plant   
Snelten teaches a plant cultivation system comprising an assembly control (at least 0016 and/or 0035) configured to monitor ambient conditions affecting the at least one seed or plant capsule; wherein the assembly control is coupled to the lighting device that illuminates the at least one seed or plant capsule and to the fluid circulation system, wherein the lighting device operates in response to output provided by the assembly control based on processing of the sensed ambient conditions (at least 0016 and/or 0035); and wherein the fluid circulation system of each of the magazine operates to irrigate the at least one seed or plant capsule of a corresponding one of the plurality of magazines in response to output provided by the assembly control (at least 0016 and/or 0035).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Lehocki as modified by Pettinelli and Snelten with an assembly control configured to monitor ambient conditions affecting the at least one seed or plant capsule; wherein the assembly control is coupled to the lighting device that illuminates the at least one seed or plant capsule and to the fluid circulation system, wherein the lighting device operates in response to output provided by the assembly control based on processing of the sensed ambient conditions; and . 
Allowable Subject Matter
Claims 24 and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  2018/0168108, 2016/0316646, 2011/0258927 each discloses a valve in connection with multiple plant pods or planting units to allow fluid to be delivered. 
The prior arts of record fail to teach or render obvious plant capsule comprises at least one valve, the valve being configured to control, through the system's processor, an amount of fluid entering into the plant capsule reservoir and the duration of how long the fluid remain there as claimed in detailed. 3030735, 2723341, 20070279905, 20160192607 each  discloses a concealed lighting element. The prior arts of record fail to teach or render obvious a concealed lighting device arranged to direct light downward through aperture of a reflector at a bottom face of the at least one magazine, and the lighting device is arranged to direct light upward through an opening in an apex of the reflector. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/THANH PHAM/Primary Examiner, Art Unit 3643